NeewiN, J.
An order directing a verdict cannot be reviewed in the absence of an exception to such order. Miller v. Kenosha E. R. Co. 135 Wis. 68, 71, 115 N. W. 355; Beebe v. M., St. P. & S. S. M. R. Co. 137 Wis. 269, 118 N. W. 108; Holum v. C., M. & St. P. R. Co. 80 Wis. 299, 50 N. W. 99. That is the only order attempted to be reviewed here. No exception was filed in the instant case until after trial, and such exception is not sufficient. Jenks v. State, 17 Wis. 665; Firmeis v. State, 61 Wis. 140, 20 N. W. 663; Adams v. McKay, 63 Wis. 404, 23 N. W. 575. It follows that we cannot review the order directing a verdict.
By the Gourt. — The judgment of the court below is affirmed.